Citation Nr: 1519316	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-14 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for a low back disability.
 
2.  Entitlement to service connection for a left (minor) shoulder disability, status post-arthroscopy.
 
3.  Entitlement to service connection for a right knee disability, status post-arthroscopy.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to February 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the San Juan, Puerto Rico Department of Veteran Affairs (VA) Regional Office (RO) which denied the benefits sought on appeal.

The Veteran retained a private attorney to represent him during the appeal process.  In September 2013, prior to RO certification of the appeal to the Board, the attorney withdrew from representation and revoked the Veteran's power of attorney.  See 38 C.F.R. § 14.631(c) (2014).  In a February 2015 response to a January 2015 RO letter, the Veteran informed the RO that he would proceed pro se.

An August 1996 RO decision determined that new and material evidence was not received to reopen a claim of entitlement to service connection for a low back disability.  The decision also denied entitlement to service connection for a for a left knee disability as secondary to the low back disability.  An August 2006 Board decision determined the Veteran's appeal of the August 1996 decision was not timely.  See 38 C.F.R. § 20.302 (2014).  Hence, the August 1996 decision became final.  The June 2014 Board remand did not reference the prior denial and the fact the RO had denied on the basis of no new and material evidence.  In any event, since the Board remanded the case for a VA examination, the Board deems a de facto reopening of the claim to have occurred.  See 38 C.F.R. § 3.159(c)(4)(iii).  Hence, the Board has styled the issues of the case as shown on the title page.

As noted, in June 2014, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.  The November 2014 Supplemental Statement of the Case (SSOC) reflects that the AMC reviewed all of the records in the paperless files.  Hence, the Board may properly consider the evidence in the decision below.  See 38 C.F.R. § 20.1304 (2014); see also Disabled American Veterans, et al v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  The AMC completed the additional development directed in the June 2014 Board remand.

2.  Neither a low back, left shoulder, or right knee disability is due to an injury or disease incurred in active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability, to include degenerative joint (DJD) or disc disease (DDD) are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a) (2014).

2.  The criteria for entitlement to service connection for a left (minor) shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  The criteria for entitlement to service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, a December 2008 RO letter provided VA the Veteran time- and content-compliant VCAA notice.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Hence, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The service treatment records and VA treatment records are in the claims file.  Further, as noted earlier, the Board remanded the case for an examination and medical nexus opinion.  The Veteran does not assert that there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Id.  Thus, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§  3.307(a), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1131 (Fed. Cir. 2013).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran asserts that he injured his low back, left shoulder, and right knee when he fell during his basic training at Ft. Jackson, SC.  He asserts further that he was treated at sick call, and that his currently diagnosed low back, left shoulder, and right knee disabilities are residuals of his claimed in-service injury.  He has asserted lay statements from his brother, sister, and ex-wife that purport to corroborate his assertions of an in-service injury.

A Health Record and Abstract of Service reflects that the Veteran may have received some type of treatment while at Ft. Jackson between May 21st and 25th, 1967.  The remainder of the service treatment records, however, reflect no entries specifically related to either a low back, left shoulder, or right knee complaint, injury, or diagnosed disorder.  On his February 1969 Report of Medical History for his examination for separation, the Veteran denied any prior history of complaints or treatment for his back, knee or other parts of the musculoskeletal system.  The February 1969 Report of Medical Examination For ETS reflects that the Veteran's spine, upper and lower extremities were assessed as normal.  He was deemed physically fit for separation from active service.

The September 2014 VA examination report reflects that the examiner conducted a review of the claims file as part of the examination of the Veteran.  The report notes the Veteran's report that he injured his lower back, left shoulder and right
knee during basic training when he was running with full gear and stepped in a hole and fell forward.  As a result, he had trauma to his right knee, left shoulder and felt pain in his back.  The Veteran reported further that he was taken to sick call and was evaluated and treated but was not hospitalized but was sent back to his barracks with a physical profile.  Despite the profile, he said he was forced to continue the training because he did not want to be recycled.  He remembered swelling and difficulty running afterwards.  The Veteran reported that he was able to finish basic training and his Military Occupation Specialty training as a cook; and, he did not
recall having been treated for his back, shoulder or knee at sick call during his military service as a cook.  He reported further that he began to have more shoulder and right knee and back pain around the time he had a stroke eight years after his active service.  After the stroke, he had continuous problems with his left shoulder and right knee.  He underwent surgery on both by private physicians.

The examiner diagnosed degenerative changes of the lumbar spine, DDD of the lumbar spine, and mild lumbar stenosis.  The left shoulder diagnosis was impingement syndrome, status post-rotator cuff repair; and, the right knee diagnosis was degenerative joint disease.  The examiner noted that, in addition to his examination of the Veteran, he fully considered the Veteran's lay report of his history, the lay statements of the Veteran's brother, sister, and ex-wife; and, the October 2009 medical opinion of M.E.F., M.D.  The VA examiner noted that, in light of the Veteran's denial of any in-service complaints, etc., on his February 1969 Report of Medical History, and the absence of any entries in the service treatment records, he found nothing to support the Veteran's reported history.

The VA examiner noted that more than five years elapsed after the Veteran's separation from active service before there was any recorded history of pain, etc., related to the back, left shoulder, or right knee.  The VA examiner opined that, other than post-service repetitive traumas, there was no specific identified mechanism to account for the currently diagnosed back, left shoulder, and right knee disabilities.

The Board notes the VA examiner's reference to the absence of any documented medical treatment as part of the basis for his opinion.  In this regard, the Board acknowledges that the absence of contemporaneous corroborative medical evidence, alone, is not a sufficient basis for rejecting the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  (Emphasis added).  Nonetheless, the Board reads the four corners of the examination report to mean that the VA examiner noted that as only one facet for his negative medical nexus opinion.  The examiner's opinion was that the etiology of the Veteran's currently diagnosed back, left shoulder, and right knee disorders is post-service repetitive traumas, and he did not note anything in the claims file to indicate otherwise.  The Board finds the VA examiner's rationale for his opinion adequate.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).

The Board finds further that the VA examiner's opinion is supported by the evidence of record.  The Board finds the Veteran's recall unreliable, and his credibility questionable.  In February 1978, the Veteran applied for a non-service-connected pension.  Included in the Veteran's statement of his disabilities was an assertion that he sustained a left knee injury due to a fall in basic training.  He gave no indication of a bilateral knee injury.  A September 1979 VA examination report reflects that the Veteran's musculoskeletal system was within normal limits.  Then in a May 1989 claim of entitlement of service connection, the Veteran based his claim on the residuals of an asserted in-service right knee injury in basic training; and, he claimed entitlement to service connection for a low back and left knee disorder as secondary to the right knee.  In the March 1996 iteration of his claim, the Veteran asserted that he became a policeman after his separation from active service, but he only lasted until October 1969 because of his right knee.

Notwithstanding the above noted, inconsistent, assertions of the Veteran, the evidence of record consistently notes the Veteran to have reported the onset of his symptoms as no earlier than 1976.  His VA outpatient records reflect that his 1979 application for a pension was based on his diagnosis with a degenerative central nervous system disease.  The records associated with that disability note the Veteran's reports that the onset of his back pain was 1976.  Hence, the evidence is against continuous symptomatology.  See 38 C.F.R. § 3.303(b).  A December 1989 VA examination report notes the Veteran to have reported that he did not recall any back injury.

The lay statements of the Veteran's siblings and his ex-wife are competent, as they purport to convey their observations of the Veteran.  See 38 C.F.R. § 3.159(a)(2).  Nonetheless, against the historical background set forth above, the Board attaches minimal weight to them, as they clearly appear to reflect what the Veteran told them to say.  The brother's and the sister's statements are virtually identical, and neither state the source of their knowledge that the Veteran sustained an injury in active service.  The Veteran's ex-wife, Ms M.M., does note that the Veteran wrote her a letter that described his injury; but this does not explain the discrepancy between the Veteran's earlier claim of a left knee injury in service.

In his October 2009 opinion, Dr. F noted that he had conducted a review of all of the Veteran's records, to include the claims file.  Dr. F opined that the Veteran's currently diagnosed low back, left shoulder, and right knee disorders were directly related to his active service.  The sole rationale Dr. F noted for his opinion is that, other than pure speculation, there was no other evidence to suggest any alternative etiology.

In deciding this appeal, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board notes that, while Dr. F indicated that he had reviewed the claims file and the Veteran's medical records, he noted no comment on the Veteran's numerous reports that the date of onset of his symptoms was 1976.  Further, while Dr. F could validly rely on the Veteran's history as the Veteran reported it, the validity of Dr. F's opinion is no better than the accuracy of the history as it was reported to him.  The Board has already assessed the reliability of the Veteran's recall.  Hence, the Board accords minimal weight to Dr. F's opinion.

In light of all of the above, if the Veteran did in fact sustain a fall and injury in active service as he asserts, the preponderance of the evidence shows that there are no chronic low back, left shoulder, or right knee residuals of any in-service trauma.  As noted, the Veteran's back, upper and lower extremities were assessed as normal upon his separation from active service.  There is no evidence that arthritis manifested within one year of his separation from active service.  His degenerative central nervous system disease manifested several years after active service.  Thus, the Board is constrained to find the preponderance of the evidence is against the claims on a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).
ORDER

Entitlement to service connection for a low back disability is denied.
 
Entitlement to service connection for a left (minor) shoulder disability, status post-arthroscopy, is denied.
 
Entitlement to service connection for a right knee disability, status post-arthroscopy, is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


